Memorandum: On this record we hesitate to say that the Special Term’s refusal to punish the defendant for failure to make the payments required under the decree constituted an abuse of discretion. We find, however, no sufficient basis for the court’s refusal to grant judgment in plaintiff’s favor for the payments in arrears. Plaintiff is entitled to judgment in the sum of $1,208. All concur. (The order and judgment deny plaintiff’s motion to punish defendant for contempt of court; also deny her motion for judgment for unpaid alimony.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.